DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carol F. Barry on 02/01/2021.
The application has been amended as follows: 
Claim 1. 	A leadless pacemaker adapted to stimulate the left ventricle of a heart comprising: a pulse detector circuit configured to detect pacing pulses delivered by another medical device and produce a pulse detect signal in response to each one of the detected pacing pulses; a control circuit configured to: determine a pulse detect interval between two pulse detect signals consecutively received from the pulse detector circuit; set a first pacing escape interval based on the pulse detect interval less a pre-interval; and a pulse generator configured to deliver a first pacing pulse upon expiration of the first pacing escape interval, the control circuit further configured to: set at least one time window after the delivered first pacing pulse; determine whether a next pulse detect signal is received from the pulse detector circuit during the time window; select a first response for controlling delivery of a second pacing pulse in response to the next pulse detect signal being received during the time window; and select a second response for controlling delivery of the second pacing pulse in 

Claim 15. 	A method performed by a leadless pacemaker adapted to stimulate the left ventricle of a heart, the method comprising: detecting, by a pulse detector circuit, pacing pulses delivered by another medical device; producing a pulse detect signal in response to each one of the detected pacing pulses; determining, by a control circuit, a pulse detect interval between two pulse detect signals consecutively produced by the pulse detector circuit; setting a first pacing escape interval based on the pulse detect interval less a pre-interval; delivering, by a pulse generator, a first pacing pulse upon expiration of the first pacing escape interval; setting at least one time window after the delivered first pacing pulse; determining whether a next pulse detect signal is received from the pulse detector circuit during the time window; selecting a first response for controlling delivery of a second pacing pulse in response to the next pulse detect signal being received during the time window; and selecting a second response for controlling delivery of the second pacing pulse in response to the next pulse detect signal being received outside the time window, the second response different than the first response.

Claim 29. 	A non-transitory, computer-readable storage medium comprising a set of instructions which, when executed by a control circuit of a leadless pacemaker adapted to stimulate the left ventricle of a heart, cause the pacemaker to: detect pacing pulses delivered by another medical device; produce a pulse detect signal in response to each one of the detected pacing pulses; determine a pulse detect interval between two pulse detect signals consecutively produced by the pulse detector circuit; set a pacing escape interval based on the pulse detect interval less a pre- interval; deliver a pacing pulse upon expiration of the pacing escape interval; set at least one time window after the delivered pacing pulse; determine whether a next pulse detect signal is produced during the time window; select a first response for controlling delivery of a second pacing pulse in response to the next pulse detect signal being produced during the time window; and select a second response for controlling delivery of the second pacing pulse in response to the next pulse detect signal being produced outside the time window, the second response different than the first response.

Allowable Subject Matter
Claims 1-29 allowed.
The following is an examiner’s statement of reasons for allowance: The invention is directed towards a pacemaker system capable of detecting pulses delivered from another medical device and delivering pacing pulses that precede detected pacing pulses by a pre-interval (small window of time between left ventricle pacing pulse and the detected right ventricle pulse signal from another medical device). The prior art fails to anticipate and/or render obvious to the claimed invention as they do not disclose a device/method with a control circuit configured to determine a pulse detect interval between detected right ventricle pulse signals, setting a time window following the pacing pulse, determining a pulse detect signal detect within the time window, and selecting first and second responses of pacing pulses for pulse detect signals within and outside of the time windows, as claimed in claims 1, 15 and 29.
Sheldon (US 2016/0114169 A1) discloses an intracardiac pacemaker with an escape interval timer set when the EGM signal crosses the P-wave threshold, but does not include determining intervals from two pulse detect signals from a separate device, setting a time window following the pacing pulse, determining a pulse detect signal detect within the time window, and selecting first and second responses of pacing pulses for pulse detect signals within and outside of the time windows. 
Jacobson (EP 2,471,452 A1) discloses a leadless cardiac pacemaker with a pulse detector circuit and control circuitry to generate pacing pulses after the first escape interval, but does not include intervals from two pulse detect signals from a separate device, setting a time window following the pacing pulse, determining a pulse detect signal detect within the time window, and selecting first and second responses of pacing pulses for pulse detect signals within and outside of the time windows. 
Stahmann (US 6,963,774 B2) discloses an apparatus and method for providing pacing pulses with identified paced cardiac events triggering start of pace protection intervals (pulse detect interval) and a safety interval (time window/pre-interval) delaying pacing pulse delivery as shown in figure 5; it fails to disclose the selecting first and second responses of pacing pulses for pulse detect signals within and outside of the time windows. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792